Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the second portion of the valve stem”, there is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPup 2016/0377231 (Smith).
In Re claim 1 Smith discloses a dispenser comprising: a container (12) comprising a first portion, a second end portion, and a sidewall extending between the first end portion and the second end portion, wherein the first end portion comprises a neck defining an opening, and wherein the neck has an outer neck portion and an inner neck portion (container structure shown in Figure 1a); a valve body (Shown in Figure 5) comprising a first hoop member (234) comprising a first outer portion positioned adjacent the inner neck portion, a first hoop inner portion, a first hoop upper surface, and a first hoop lower surface; and a second hoop member (236) comprising a second hoop outer portion, a second hoop inner portion, a second hoop upper surface, and a second hoop lower surface, wherein the second hoop inner portion defines a passageway, wherein a portion of the upper hoop surface is joined to a portion of the first hoop lower surface, a transition portion defined by the joining of the first hoop member and the second hoop member, a valve seal (264) comprising a first and second seal portions wherein the first seal portion is joined to a portion of the passageway surface, and the second seal portion extends about the passageway opening, and a valve stem (242) (See Figure).

    PNG
    media_image1.png
    589
    749
    media_image1.png
    Greyscale

Figure 5 of Smith With Labels Added by the Examiner.
In Re claim 2 Smith discloses a retaining member joined to the valve stem which extends outward from the outer stem surface (See Figure).
In Re claim 5 Smith discloses a cavity defined by the second hoop member in which a portion of the second seal portion extends (See Figure).
In Re claim 7 the cavity of Smith extends from the second passageway opening towards the neck (See Figure).
In Re claim 15 Smith discloses a dispenser comprising: a container (12) comprising a first portion, a second end portion, and a sidewall extending between the first end portion and the second end portion, wherein the first end portion comprises a neck defining an opening, and wherein the neck has an outer neck portion and an inner neck portion (container structure shown in Figure 1a); a valve body (Shown in Figure 5) comprising a first hoop member (234) comprising a first outer portion positioned adjacent the inner neck portion, a first hoop inner portion, a first hoop upper surface, and a first hoop lower surface; and a second hoop member (236) comprising a second hoop outer portion, a second hoop inner portion, a second hoop upper surface, and a second hoop lower surface, wherein the second hoop inner portion defines a passageway, wherein a portion of the upper hoop surface is joined to a portion of the first hoop lower surface, a transition portion defined by the joining of the first hoop member and the second hoop member, a valve seal (264) comprising a first and second seal portions wherein the first seal portion is joined to a portion of the passageway surface, and the second seal portion extends into the valve body cavity, and a valve stem (242) (See Figure).
In Re claim 18 Smith discloses a passageway comprising first and second openings and a surface extending therebetween (See Figure).
In Re claim 19 Smith discloses a second sealing portion of a sealing member extending about the second passageway opening.
In Re claim 20 Smith discloses a dispenser comprising: a container (12) comprising a first portion, a second end portion, and a sidewall extending between the first end portion and the second end portion, wherein the first end portion comprises a neck defining an opening, and wherein the neck has an outer neck portion and an inner neck portion (container structure shown in Figure 1a); a valve body (Shown in Figure 5) comprising a first hoop member (234) comprising a first outer portion positioned adjacent the inner neck portion, a first hoop inner portion, a first hoop upper surface, and a first hoop lower surface; and a second hoop member (236) comprising a second hoop outer portion, a second hoop inner portion, a second hoop upper surface, and a second hoop lower surface, wherein the second hoop inner portion defines a passageway, wherein a portion of the upper hoop surface is joined to a portion of the first hoop lower surface, a transition portion defined by the joining of the first hoop member and the second hoop member, a valve seal (264) comprising a first and second seal portions wherein the first seal portion is joined to a portion of the passageway surface, and the second seal portion extends into the valve body cavity, and a valve stem (242) (See Figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US Patent 5,785,301 (Scheindel).
In Re claims 3 and 4 Smith as applied to claims 1 and 2 above discloses all the limitations, but doesn’t disclose a retaining member in the form of a void.
Scheindel discloses a pressurized fluid dispenser similar to that of Smith in which a valve stem (2), comprises a retaining member formed as a void (slot 10), which is used to secure a sealing member against the valve stem.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Smith apparatus by adding a retaining groove (void) to the retaining member, in order to more securely seal the connection between the valve stem and the sealing member.
Smith in view of Scheindel as applied to claims 3 and 4 above performs the method of claim 21 during ordinary use and operation.
Allowable Subject Matter
Claims 6 and 8-14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2015/0197392 discloses an aerosol dispensing system having a similar structure to that of Smith including first and second hoop members, and a sealing member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753